Citation Nr: 1042675	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-03 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post 
(s/p) left ulnar nerve reimplantation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran had verified active duty from February 1986 to May 
1986 and from February 2003 to April 2004.  The Veteran is a 
member of the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in New Orleans. Louisiana.


FINDINGS OF FACT

1. The Veteran is left handed.

2. The evidence does not show that the Veteran's s/p left ulnar 
nerve reimplantation is productive of symptoms that are 
equivalent to at least moderate incomplete paralysis of the ulnar 
nerve.  He has transient pain and numbness in the ring and little 
finger of the left hand with no significant limitation of 
function shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for s/p left 
ulnar nerve reimplantation were not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8516 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in May 2005, prior to 
the initial rating decision in this action, which explained the 
parameters of VA's duty to assist the Veteran with obtaining 
evidence in support of his claim.  It also informed the Veteran 
that, in order to receive a higher rating of his s/p left ulnar 
nerve reimplantation (major), he had to show that this disability 
got worse and provided examples of the types of evidence that the 
Veteran could submit in support of this claim.  

The Veteran was informed of the specific rating criteria that 
were used to rate his disability in a February 2007 statement of 
the case (SOC).  He was not sent separate correspondence that 
explained how VA assigns disability ratings and effective dates 
as is required by Dingess.  However, in this case that notice 
error was harmless because the Veteran's representative had 
actual knowledge of the requirements that were necessary in order 
to receive a higher rating for the Veteran's disability.  For 
example, in the October 2010 written brief that the Veteran's 
representative submitted in support of the Veteran's claim the 
representative specifically noted that, in order to receive a 
higher rating, there had to be evidence of moderate incomplete 
paralysis of the ulnar nerve.  With respect to the lack of notice 
regarding the effective date of awards, that is harmless in this 
case insofar as a higher rating is denied; hence no effective 
date therefore will be assigned.  

VA also must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records,  a 
written statement from a physician who treated the Veteran in the 
past, and the contentions of the Veteran.  There is no indication 
that the Veteran received any VA treatment for his left ulnar 
nerve disability.  The Veteran was afforded a VA examination in 
this case that was complete and which fully documented the 
symptoms of the Veteran's s/p left ulnar nerve reimplantation.

For the reasons set forth above, the Board finds that the 
requirements of the VCAA were satisfied in this case.

II. Increased Rating

The Veteran contends that the symptoms of his left ulnar nerve 
disability are more severe than are contemplated by the currently 
assigned 10 percent rating for that disability.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

On his written claim documents dated in April 2005, the Veteran 
contended that he was then being treated for tingling pain in his 
left arm and fingers and continuous pain since his return to full 
time employment after being released from active duty.  He 
contended that, at times, he had to take time off from work as a 
result of this.  

The Veteran, who is left handed, was examined by VA in connection 
with his claim in June 2005.  According to the report of 
examination, the Veteran developed left cubital tunnel syndrome 
while he was on active duty.  He had surgery to treat this 
problem in 2003.  At the time of the examination the Veteran 
experienced intermittent numbness to the small and ring fingers 
of his left hand.  Prior to the surgery in 2003 he experienced 
constant numbness of these fingers as well as the palm of the 
left hand, but this improved since surgery and he now has only 
occasional numbness in these areas.  The Veteran was not 
receiving any treatment for this disorder and it did not 
interfere with his daily activities.  

The Veteran was able to flex his elbow from 0 to 145 degrees.  
Forearm pronation and supination were each 0 to 80 degrees.  
Wrist dorsiflexion was 0 to 70 degrees and wrist palmar flexion 
was 0 to 80 degrees.  Wrist ulnar deviation was 0 to 45 degrees 
and wrist radial deviation was 0 to 20 degrees.  All of these 
movements were equal and bilateral.  The examiner opined that 
there was no additional impairment on the basis of fatigue, 
incoordination, pain, or weakness.  He was unable to comment on 
whether any additional functional impairment after repetitive use 
existed without resort to speculation.  

There were no negative neurological findings.  Deep tendon 
reflexes in the biceps and triceps were 2+ and equal bilaterally.  
There was normal sensation to reflex, pain, temperature, 
vibration, and position sense.  No neurological abnormalities 
were found.  

The examiner diagnosed s/p left ulnar nerve transposition with no 
loss of function.

In a written statement dated in September 2005 the Veteran 
reported that electromyography (EMG) showed that he had 
"permanent damage" to his left ulnar nerve.  He reiterated that 
this caused him to experience pain and discomfort that was 
unlikely to resolve.

In a treatment note dated in September 2005 the Veteran was noted 
to continue to experience intermittent numbness and tingling of 
his left hand that went away with position change or shaking of 
the hand.  It reported that the EMG was a normal exam.  The 
impression was residual paraesthesias of the left upper extremity 
s/p severe cubital tunnel syndrome/transposition.  It was noted 
that the Veteran most likely would continue to experience some 
residuals as permanent neuropathy. The Veteran was noted to 
tolerate this well and to compensate well.  There were no 
restrictions to his activities.  He was to follow up as needed.

A letter dated in January 2006 from the Veteran's orthopedic 
surgeon related that he treated the Veteran until late September 
2005.  He related that the Veteran had severe left cubital tunnel 
syndrome that was treated, in part, with a left submuscular ulnar 
nerve transposition which was performed in September 2003.  
Postoperatively, the Veteran continued to experience some 
continued left hand numbness and tingling.  Electrodiagnostic 
testing was repeated and showed an essentially normal 
examination.  However, the Veteran was informed that it was 
likely that long term residual parasthesias could persist.

In his notice of disagreement dated in March 2006 the Veteran 
related that he had intermittent numbness and  tingling that he 
found bothersome, especially at night when he tried to sleep.  
However, he could get comfortable enough to sleep by changing 
position.  His ulnar nerve disability also caused him pain while 
working.  Performing certain movements such as pulling on chain 
and ropes and moving equipment were uncomfortable.  He was unable 
to predict when he would experience pain at any given time.  His 
condition improved when changes were made at work that reduced 
the amount of labor intense tasks he had to perform as well as 
being provided with help with performing some tasks.  However, he 
noticed that he experienced an increase in pain and stiffness at 
the end of workdays.  He no longer performed some activities that 
he used to engage in, such as playing softball and bowling, 
because he was afraid of reinjuring his left arm.  Activities 
such as writing for a long time also caused joint pain and finger 
pain.  

On his VA Form 9 the Veteran indicated that his pain was "more 
apparent" with age.  He worked despite "sometimes" having 
constant pain.  He believed that his left ulnar nerve disability 
was at least moderate in nature.

The Veteran's left ulnar nerve disability is rated as incomplete 
paralysis of the ulnar nerve pursuant to 38 C.F.R. § 4.124a, 
diagnostic code 8516.  Pursuant to this diagnostic code, a 10 
percent rating is applied when there is incomplete paralysis of 
the ulnar nerve that is mild, whether or not the affected 
extremity is the dominant extremity.  A 20 percent rating is 
applied when there is moderate paralysis of the non-dominant 
extremity, and a 30 percent rating is applied when there is 
moderate incomplete paralysis of the dominant extremity or when 
there is severe incomplete paralysis of the non-dominant 
extremity.  A 40 percent rating applies when there is severe 
incomplete paralysis of the dominant extremity. Higher ratings 
apply if the paralysis of the ulnar nerve is complete.  Id.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type given for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesions or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a, "Diseases 
of the Peripheral Nerves."

In this case, the evidence does not show that the Veteran's are 
more serious than those that are encompassed by the currently 
assigned 10 percent rating assigned for mild incomplete paralysis 
of the ulnar nerve.  In this case, the Veteran's treatment 
records show that electrodiagnostic testing was essentially 
normal and that the Veteran's current symptoms are wholly sensory 
in nature, consisting of intermittent pain, numbness, and 
tingling in the left palm and fingers.  These symptoms are 
intermittent and do not interfere with the Veteran's routine 
activities, although he does experience increased pain and 
stiffness at the end of the work day and he avoids some 
recreational activities out of fear of reinjuring his left arm.  
However, overall, his treating health care provider indicating 
that the Veteran was compensating fairly well and that his 
activities were unrestricted.  He continues to work full time, 
although he avoids some strenuous physical activities at work and 
sometimes asks for assistance to avoid experiencing left hand or 
arm pain.  These symptoms are not so severe as to warrant a 
finding that they are equivalent to moderate incomplete paralysis 
of the ulnar nerve.  Moreover, other than the reported numbness 
of the fingers, no additional functional impairment warranting a 
higher rating.  Rather, these wholly sensory symptoms are 
consistent with mild paralysis of the ulnar nerve and the 
currently assigned rating is consistent with this.   

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  There is also no 
indication that the Veteran was hospitalized for treatment of his 
left ulnar nerve disability after the initial surgical procedure 
that was done in 2003, long before the period at issue herein, 
and he continues to work full time.  Therefore, this disability 
does not substantially interfere with his employment.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.



 

ORDER

A rating in excess of 10 percent for s/p left ulnar nerve 
reimplantation (major) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


